Citation Nr: 0626474	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active naval service from November 1942 to 
May 1945.  He died on October [redacted], 2000.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, May 2005, and January 2006, the Board 
remanded this case for notification and development action.  
The case was most recently returned to the Board in August 
2006.

For good cause shown, namely the appellant's advanced age, a 
motion to 
advance this appeal on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  Lung cancer was not present during the veteran's period 
of active naval service and was not manifested to any degree 
within one year of his separation from such service

2.  There is no competent medical evidence of record linking 
the veteran's cause of death, lung cancer, to a chest X-ray 
finding in service in January 1945 of inflammatory lung 
changes.

3.  There is no competent medical evidence of record linking 
the veteran's cause of death, lung cancer, to exposure to 
asbestos in service.    


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the appellant in 
February 2004 and August 2004 by the VA Appeals Management 
Center (AMC) in Washington, DC, satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issue 
decided herein which is not part of the claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  The appellant and her representative 
have had ample opportunity during the more than four years 
that her appeal has been pending to submit evidence and 
argument in support of her claim for service connection for 
the cause of the veteran's death, and the timing of the VCAA 
notice provided to her was not in any way prejudicial to her.  

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or under-lying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Specified chronic diseases, to include malignant tumors, may 
be presumed to have been incurred in service when the disease 
is manifested to a compensable degree within one year of the 
veteran's separation from active service, provided that the 
rebuttable presumptions in 38 C.F.R. § 3.307 are satisfied.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) 
(2005).

It is recognized by VA that the major occupations which 
involved exposure to asbestos included work in shipyards and 
insulation work, among other occupations.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  The latent period between 
first exposure to asbestos, which may be as brief as one or 
two months, and the development of disease may be as long as 
45 years.  See Veterans Benefits Administration Adjudication 
Procedure Manual M21-1, Part VI, Change 110, paragraph 
7.21(b) (February 5, 2004). 

38 U.S.C.A. § 1103 (West 2002), a statute concerning special 
provisions relating to claims based upon effects of tobacco 
products, provides that:

(a)  Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for the purpose of compensation 
for service connected disability or death on the basis 
that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service.  

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in 
active military, naval, or air service or which became 
manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 
U.S.C.A. § 1112 or 1116.

38 C.F.R. § 3.300 (2005), pertaining to claims based on the 
effects of tobacco products, provides as follows: 

(a) For claims received by VA after June 9, 1998, a 
disability or death will not be considered service 
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products in service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own 
tobacco. 

(b) The provisions of paragraph (a) of this section do 
not prohibit service connection if: (1) The disability 
or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated 
during service.  For purposes of this section, 
"otherwise shown" means that the disability or death 
can be service connected on some basis other than the 
veteran's use of tobacco products during service or that 
the disability became manifest or death occurred during 
service; or (2) The disability or death resulted from a 
disease or injury that appeared to the required degree 
of disability within any applicable presumptive period 
under 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316; or (3) 
Secondary service connection is established for ischemic 
heart disease or other cardiovascular disease under 38 
C.F.R. § 3.310(a). 

(c) For claims for secondary service connection received 
by VA after June 9, 1998, a disability that is 
proximately due to or the result of an injury or disease 
previously service connected on the basis that it is 
attributable to the veteran's use of tobacco products 
during service will not be service connected under 38 
C.F.R. § 3.310(a).

In this case, the veteran's death certificate listed the 
immediate cause of his death (the final disease or condition 
resulting in death) as lung cancer.  The physician who signed 
the death certificate stated on it that the approximate 
interval of time between the onset of the veteran's immediate 
cause of death, lung cancer, and the date of his death was 
approximately one and a half years.  Non-small cell carcinoma 
[cancer] of tissue from the veteran's left lung was diagnosed 
by a pathologist at a private hospital in March 1999. 

The veteran's service medical records are negative for any 
findings or diagnosis of lung disease.  The veteran's service 
medical records reveal that a chest X-ray in January 1945 was 
interpreted by a service department physician to be 
"essentially negative except for increased fibrotic 
infiltration in both hilar regions with peribronchial 
thickening extending into the mid lung fields."  The 
physician's impression was "Chronic inflammatory changes."  
"Infiltration" is the diffusion or accumulation in a tissue 
or cells of substances not normal to it or in amounts in 
excess of the normal.  See Dorland's Illustrated Medical 
Dictionary 838 (Dorland's) (28th ed., 1994).  "Fibrotic" 
means pertaining to or characterized by fibrosis.  
"Fibrosis" is the formation of fibrous tissue.  "Fibrous" 
means composed of or containing fibers.  See Dorland's at 
628-629.  However, the veteran's service medical records, 
including the report of a Board of Medical Survey in May 1945 
by three naval physicians which found that the veteran had 
sustained a psychoneurosis in the line of duty,  are negative 
for any findings or diagnosis of lung disease.

The appellant has alleged the veteran's fatal lung cancer was 
etiologically related in some way to the chest X-ray finding 
in service in January 1945 of inflammatory lung changes.  In 
the alternative, she has alleged that the veteran was exposed 
to asbestos during his active naval service and that his 
fatal lung cancer was etiologically related to his alleged 
in-service exposure to asbestos.

For the purpose of deciding this appeal, even though there is 
no indication from official naval records or from any other 
credible source that the veteran had significant exposure to 
asbestos during his active naval service, the Board has 
assumed, without deciding, that the veteran did in fact have 
some exposure to asbestos in service.

The only probative evidence on the questions of whether the 
veteran's fatal lung cancer was etiologically related to 
exposure in service to asbestos or to the chest X-ray finding 
in service in January 1945 of inflammatory lung changes would 
be competent medical evidence.  Competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(2005).  There is no competent medical evidence of record 
linking the veteran's fatal lung cancer to either exposure in 
service to asbestos or to the chest X-ray finding in service 
in January 1945 of inflammatory lung changes.  The appellant, 
as a layperson without medical training or expertise, is not 
qualified to provide an opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  She is thus not qualified to 
provide probative evidence on the determinative issues in 
this case, which are issues requiring medical expertise.  

The only competent medical evidence of record is contrary to 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  A VA physician who 
reviewed the veteran's pertinent in-service and post-service 
medical records in May 2003 found that it is at least as 
likely as not that the veteran's fatal lung cancer was caused 
by his history of use of tobacco for many years by smoking 
cigarettes.  Another VA physician who reviewed the veteran's 
pertinent in-service and post-service medical records in May 
2006 found that there was less than a 50 percent likelihood 
that the veteran's fatal lung cancer was etiologically 
related to asbestos exposure in service in that: (1) disease 
caused by exposure to asbestos is typically manifested no 
later than 30 years after exposure and the veteran's fatal 
lung cancer was not manifested and diagnosed until more than 
50 years after his presumed exposure to asbestos in service; 
and (2) mesothelioma and lung cancer associated with asbestos 
are not likely to take 50 years after exposure to asbestos to 
manifest.  

The VA physician who reviewed the veteran's pertinent in-
service and post-service medical records in May 2006 found 
that there was less than a 50 percent likelihood that the 
veteran's fatal lung cancer was etiologically related to the 
chest X-ray finding in service in January 1945 of 
inflammatory lung changes in that the quality of X-ray films 
in the 1940s was somewhat questionable and, in any event, the 
reported inflammatory changes of the veteran's lungs were not 
significant findings in the context of considering the likely 
cause of lung cancer diagnosed more than 50 years later.  

In written argument received in August 2006, the appellant's 
representative stated that he thought that the veteran must 
have had extensive exposure to asbestos during his active 
naval service in World War II and that such asbestos 
exposure, in his opinion, must have caused the veteran's 
death in October 2000 from lung cancer.  In the absence of 
the submission of any objective evidence or evidence from a 
person with personal knowledge on the subject of the extent 
of any exposure the veteran had to asbestos aboard Navy ships 
in service, the representative's statement concerning the 
extent of the veteran's possible exposure to asbestos is pure 
speculation which is lacking in probative value.  The 
representative's lay medical opinion is likewise lacking in 
probative value, see Espiritu, supra, and does not afford a 
basis to find any relationship between the veteran's death 
and his active naval service.

The competent medical evidence of record suggests that the 
likely cause of the veteran's death was a cause for which VA 
may not pay compensation (the use of tobacco products).  See 
38 U.S.C.A. § 1103 (West 2002);  38 C.F.R. § 3.300 (2005).  
The preponderance of the evidence of record is against the 
appellant's claim, and entitlement to service connection for 
the cause of the veteran's death is not established.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  As 
the preponderance of the evidence is against the claim on 
appeal, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


